UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 97-10136
                             Summary Calendar
                          _____________________

                            JAMES ERIC LOFTON,

                                                   Plaintiff-Appellant,

                                  versus

           DAVID LOFTON, CO 3; JOSEPH LAUGHLIN; STANLEY H.
             WENDELL, Lt.; KIMBERLY ADAMS; RONALD DREWRY;
               CHARLES BELL, Asst. Warden; CRAIG RAINES,
             Assistant Warden; JAMES McGONAGILL; MARIANNE
            MUNSELLE; JOHN DOE; GARY L. JOHNSON, DIRECTOR,
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
      DIVISION; JAIME QUINTANILLA, Captain; TERRY H. WORDEN;
          SAMMY G. GOMEZ; ERIC HAMILTON; DARREN D. PORTER;
           DEBBEE M. HARMS, Craft Shop Supervisor; CLIFTON
         HOLLEY; SHERMAN L. ISENBURG, Lt.; GARY DODDS, Lt.;
         MICHAEL EULENFELD; WADE S. HAYNES; BOBBY MORRISON,

                                                  Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           (1:96-CV-321)
_________________________________________________________________
                         December 17, 1997
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     James Eric Lofton, Texas prisoner # 616132, appeals an order

of   the   district     court   requiring   him   to   pay,   in   monthly



*    Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
installments, the full filing fee in the district court to commence

his pro se, in forma pauperis civil rights action.       The Prison

Litigation Reform Act (PLRA) amended 28 U.S.C. § 1915 to require a

prisoner seeking to bring a civil action to pay the full amount of

a filing fee.   See § 1915(b)(1) and (2).   The PLRA applies to this

case, and the district court did not err by assessing the full

filing fee. The motions for appointment of counsel, for injunctive

relief, and to expedite the appeal are DENIED.

     Lofton’s appeal is without arguable merit and thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.      5TH CIR. R. 42.2.   We

caution Lofton that any additional frivolous appeals filed by him

or on his behalf will invite the imposition of sanctions.   To avoid

sanctions, Lofton is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

      APPEAL DISMISSED; MOTIONS DENIED; SANCTIONS WARNING ISSUED




                               - 2 -